IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SOUTHERN OHIO MEDICAL CENTER, _ : | Case No. 1:19-cv-477
Plaintiff, ; Judge Susan J. Dlott
: Magistrate Judge Stephanie K. Bowman
v.
: ORDER ADOPTING IN PART AND
JEFFREY LINNE, et al., : REJECTING IN PART REPORT AND
: RECOMMENDATION
Defendants.

This matter is before the Court on the Magistrate Judge’s Report and Recommendation
(Doc. 21) regarding Defendant Jeffrey Linne’s and Defendant Bulk Transit Corporation’s (“Bulk
Transit’s”) joint motion to dismiss on ERISA grounds (Doc. 5), Linne’s additional, separate
motion to dismiss! (Doc. 6), and Plaintiff Southern Ohio Medical Center’s (“SOMC’s”) motion
to remand (Doc. 7). The Magistrate Judge recommended that the joint motion to dismiss on
ERISA grounds be granted,” that the motion to remand be granted in part as to Linne and denied
in part as to Bulk Transit, and that Linne’s motion to dismiss be denied as moot. (See Doc. 14 at
PageID 106.) For the reasons that follow, the Court adopts in part and rejects in part the Report
and Recommendation.
I Background

As acknowledged by Defendants, SOMC “provided health care goods and services to
Linne, a patient who was covered by a self-funded employee welfare benefit plan . . . governed

by ERISA? and sponsored by Bulk Transit.” (Defs.’ Mot. to Dismiss, Doc. 5 at PageID 36.)

 

' In the future, the parties are advised that only one substantive motion per party is permitted. The Court will strike
such duplicative motions in the future.

? The Report and Recommendation recommends granting “Bulk Transit’s motion to dismiss (Doc. 5)[,]” but this
motion was brought by both Defendants.

3 The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 ef seg.

1
SOMC filed a two-count Second Amended Complaint for related damages in the Court of
Common Pleas for Scioto County, Ohio. (See Notice of Removal, Ex. A, Doc. 1-1.) In it,
SOMC alleged that Linne had agreed to pay SOMC for those goods and services (Count 1).
SOMC also seget that Bulk Transit’s third-party administrator had ore-approved Linne’s
receipt of those goods and services, a representation upon which SOMC relied (Count II). Both
Counts refer to damages in the amount of $25,375.69. Bulk Transit removed the action to
federal court. (Doc. 1.) SOMC then moved to remand the case to state court. (Doc. 7.)
Il. Standard of Review

When objections to a magistrate judge’s report and recommendation are received on a
dispositive matter, the assigned district judge “must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). After review,
the district judge “may accept, reject, or modify the recommended disposition; receive further
evidence; or return the matter to the magistrate judge with instructions.” Id.; see also 28 U.S.C.
§ 636(b)(1). By contrast, as here, “[w]hen no timely objection is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Malave v. Saul, No. 1:18¢v2747, 2019 WL 5552613, at *1 (N.D. Ohio Oct.
28, 2019) (quoting Fed. R. Civ. P. 72 Advisory Committee Notes).
Ill. Analysis

This case concerns facts nearly identical to those considered in Southern Ohio Medical
Ctr. v. Griffith, Case No. 19-cv-261, 2019 WL 5884280 (S.D. Ohio Nov. 12, 2019), rec.
adopted, 2020 WL 581836 (S.D. Ohio Feb. 6, 2020)—in addition to featuring the same counsel
on both sides and the same plaintiff (SOMC). The Court agrees with the Report and

Recommendation here, as it did in Griffith, to the extent that it found that SOMC’s claim against
the employer (in this case, Bulk Transit) is completely preempted. The Report and
Recommendation in this case further found that such preemption compels the conclusion that
Bulk Transit’s “motion to dismiss [SOMC’s] state law claims pursuant to ERISA . . . should be
granted.” (Doc. 14 at PageID 105.) tthe Magistrate Judge’s recommendations as to the |
remaining motion to dismiss and motion to remand flowed from that premise.

Respectfully, the Court does not agree. “[A] defendant cannot remove an action on the
basis that it states a claim under ERISA, and then move to dismiss on the basis that it is
preempted by ERISA, the very statute which gave it life... . ERISA cannot be both the match
which sparks a claim’s fire and the bucket of water used to extinguish it.” Ackerman v. Fortis
Benefits Ins. Co., 254 F. Supp. 2d 792, 817 (S.D. Ohio 2003). Cf Loffredo v. Daimler AG, 500
F. App’x 491, 495 (6th Cir. 2012) (“[C]omplete preemption amounts to an exception to the well-
pleaded complaint rule that converts a state-law claim that could have brought under § 1132 into
a federal claim . . . and makes the recharacterized claims removable to federal court[.]” (citations
omitted)). Instead of dismissing the completely preempted ERISA claim, the Court elects to
follow the “prevailing practice” in such a case, which “is to grant . . . leave to file an amended
complaint, recasting those claims (which, despite their state-law language, are federal claims) in
the language of ERISA.” Erbaugh vy. Anthem Blue Cross & Blue Shield, 126 F. Supp. 2d 1079,
1082 (S.D. Ohio 2000) (quoting B-T Dissolution, Inc. v. Provident Life and Accident Ins. Co.,
101 F. Supp. 2d 930, 932 n.3 (S.D. Ohio 2000)) (emphasis in original). See also Richie v.
Hartford Life & Acc. Ins. Co., No. 2:09-CV-00604, 2010 WL 785354, at *6 (S.D. Ohio Mar. 5,
2010) (finding that giving plaintiffs with completely preempted claims leave to amend their
complaint was the “better course”). As a result, the Court will deny Defendants’ motion to

dismiss on ERISA grounds (Doc. 5) as it pertains to Bulk Transit. Instead, the Court will give
SOMC fourteen days to either file an amended complaint for benefits under ERISA § 502(a)
against Bulk Transit or to voluntarily dismiss Bulk Transit as a defendant in this action.

Having concluded that SOMC's claim against Bulk Transit is completely preempted, but
that dismissal on that basis alone is not warranted, the Court turns to the remaining arguments in
support of dismissal as it relates to the state-law claim against Linne. The Court agrees with the
Magistrate Judge’s conclusion that SOMC’s claim against Linne arises only under Ohio law and
that complete preemption is not at issue. (See Doc. 14 at PageID 106.) SOMC’s Second
Amended Complaint is far from a picture of clarity, so to the extent that Count I is contractual in
nature, Defendants point to a lack of documentation to support it. (See Doc. 5 at PageID 37-38.)
To the extent that Count I is an unjust enrichment or quantum meruit claim, Defendants argue
that it is either improperly pled (see id. at 38-40) or, alternatively, fails as a matter of law (see id.
at PageID 40). In sum, the remaining arguments in support of the joint motion to dismiss target
deficiencies relative to state-law claims. Linne’s independent motion to dismiss focuses on the
vague and conclusory nature of SOMC’s pleading, though acknowledges that the proper
“remedy is not dismissal, but the Court requiring [SOMC] to provide a more definite statement.”
(Doc. 6 at PageID 52.)

The federal claim against Bulk Transit gives the Court the option to exercise jurisdiction
over SOMC’s state-law claim against Linne and consider the merits of these arguments. See
Langley v. DaimlerChrysler Corp., 502 F.3d 475, 483 (6th Cir. 2007) (holding that the district
court had supplemental jurisdiction over state-law claims where the plaintiff's complaint had
alleged “claims sufficiently related to ERISA to invoke federal-question jurisdiction”). But
“when deciding whether to exercise supplemental jurisdiction, ‘a federal court should consider

and weigh in each case, and at every stage of the litigation, the values of judicial economy,
convenience, fairness, and comity.” City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 173
(1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). This analysis is
straightforward where the claim providing a basis for federal jurisdiction has been dismissed.
See Perry v. Se. Boll Weebil Eradication Found., 154 F. App’x 467, 478 (6th Cir. 2005)
(“Although the plaintiffs may very well have valid state-law tort claims, once the district court
dismissed the core federal claims from the case, it was appropriate for it to dismiss, without
prejudice, the state claims, so that the plaintiffs may pursue these claims in a more appropriate
forum.”); Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254-55 (6th Cir. 1996)
(“When all federal claims are dismissed before trial, the balance of considerations usually will
point to dismissing the state law claims, or remanding them to state court if the action was
removed.” (citations omitted)); Washington v. Starke, 855 F.2d 346, 351 (6th Cir. 1988) (“It is a
clear rule of this circuit that if a plaintiff has not stated a federal claim, his pendent state law
claims should be dismissed.” (citations omitted)).

The Court finds that the appropriate course of action is to give SOMC an opportunity to
affirmatively represent whether it will pursue an ERISA claim against Bulk Transit before
considering the questions of supplemental jurisdiction. Thus, after the fourteen days pass for

Plaintiff to file an amended complaint, Defendants may file new motions to dismiss within

twenty-one days.
IV. Conclusion

The Court adopts in part and rejects in part the Report and Recommendation (Doc. 14)

consistent with the discussion above and ORDERS as follows:

Li

Defendants’ joint motion to dismiss on ERISA grounds (Doc. 5) is DENIED to the
extent that it pertains to the claim asserted against Bulk Transit and the remainder is
DENIED AS MOOT.

Defendant Linne’s motion to dismiss (Doc. 6) is DENIED AS MOOT.

Plaintiffs motion to remand (Doc. 7) is DENIED AS MOOT.

Plaintiff shall have 14 days from the entry of this Order to either (a) file an amended
complaint that includes a claim for benefits under ERISA § 502(a) against Bulk
Transit or (b) voluntarily dismiss its claim against Bulk Transit. The Court will
construe the lack of a timely, instructive filing by SOMC as a failure to prosecute its
ERISA claim and will dismiss the claim against Bulk Transit by separate order.
Defendants may file dismissal motions 21 days after the 14 days prescribed above

runs.

IT ISSO ORDERED.

Dated: /Yanck ¥ 202° ile dBi of Wht)

Judge Susan J. Di
United States ee Court
